Exhibit 10.1 EXECUTIVE SEVERANCE AGREEMENT This Executive Severance Agreement (“Agreement”) is hereby entered into as of June8, 2017 by and between ENSERVCO CORPORATION (the “Company”) and ROBERT J. DEVERS (the “Executive”), who are collectively referred to herein as the “Parties” and each as a “Party.” WHEREAS, Executive is employed as Secretary, Treasurer and Chief Financial Officer of the Company pursuant to an Employment Agreement between the Parities entered into effective June 22, 2016 (“Employment Agreement”). The Employment Agreement provides for certain benefits and compensation to be paid to the Executive upon termination of his employment. The Company and the Executive have contemplated termination of the Executive. The Executive and the Company desire to resolve all potential claims of the Executive under the Employment Agreement and the Executive is willing to resign his positions with the Company and its subsidiaries effective on August 4, 2017, although Executive is willing to resign as Secretary, Treasurer and Chief Financial Officer sooner should he be requested to do so by the Company; and WHEREAS, the Executive is willing to facilitate the transition to a new person serving as Secretary, Treasurer and Chief Financial Officer of the Company during the remaining term of the Executive’s employment; and WHEREAS, Company desires to provide Executive with certain modified severance payments and benefits in recognition of Executive’s service and contributions to the Company and to settle, fully and finally, all matters between them. THEREFORE, in consideration of the terms and promises made in this Agreement, and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the Parties agree as follows: 1. Termination of Executive . Executive’s employment with the Company, and its subsidiaries, shall terminate pursuant to the terms of this Agreement, including, but not limited to, his positions as Secretary, Treasurer and Chief Financial Officer, as fiduciary and trustee on the Company sponsored benefit plans including the Company’s 401k Plan, as well as from any officer of director position with any subsidiary of the Company, effective August 4, 2017 (“Separation Date” provided, however, at the request of the Company, the Executive will resign as Secretary, Treasurer, Chief Financial Officer, and as fiduciary and trustee on the Company sponsored benefit plans including the Company’s 401k Plan prior to the Separation Date, but he will continue to serve as a consultant to the Company until the Separation Date. The parties intend and agree that such termination is involuntary and constitutes an “Involuntary Separation from Service” as defined in Treasury Regulation § 1.409A-1(n). Commencing on the date of this Agreement and continuing through the Separation Date, Executive shall be entitled to (i) take earned but unused vacation dates as reasonably requested by the Executive (including approximately two weeks of vacation days in July of 2017) and (ii) search for employment opportunities during business hours. 1 2.
